Title: To James Madison from Richard O’Brien, 28 April 1803
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 28th. of April 1803
					
					Commodore Morris and Squadron left sight of Algiers on The Evening of The 20th. of March.  On The 

21st. Sailed The Enterprize Captain Starrett with The required Ansr.  I hope you have recd. These letters and 

dispatches.
					On the 7th. Inst Sailed 9 Sail of large Algerine Corsairs  I believe They go off The Coast of Italia.  As yet we 

have not heard from Them.
					Mr. Shaw at Tunis writes me That on The 30th. of March 15 Sl. of Corsairs were ready for Sea, That it was 

believed They would attack The Swede Commerce now That The Swedes arranged with Tripoli and withdrew 

their Corsairs from This Sea. This Event Saves us So far at Tunis as we have war with Tripoli—a few Corsairs in 

This Sea and a few mercht Vessels—but notwithstanding The Govt. of Tunis has Shown no Symptom of relaxing 

in Their demands on The UStates for a frigate.
					The french and Algerine is as yet at peace  Bonapt. and the dey might be Compared to 2 Corsairs Sailing in a 

fog.  The weather will Clear up and I hope They will Soon meet.  France has promised to Send The usial 

presents.
					On the morning of The 21st. The dey sent to me to desire I would write to The Govt. of The UStates, to Send him 

a good watchmaker & mender  Should you Send One he had better be procured in London.
					The morning of The 21st. two Moorish women were found in The British house with 2 of The Consuls Servants.
					The dey got into One of his great Squalls and ordered The Consul out of The Country.  He refused to go.
On this The dey Sent force and The Consul Mr. Falcon & Secretary was drove away by The police officers on 

The 22d. and Sailed on The 23d. for Spain and Gibralter.  The Consuls 2 Servants fled One to The Sanctuary, 

and The other to The french house.
					Mr. Falcon has Charged me Through necesity with his affairs and left with me as pr. Copy of The inclosed.  This 

business with That of The Squalls agant france might facilitate a reform in The System of Barbary agreeable 

to our small hopes as Contained in The 10th. article of The treaty Of Ameins.
					On The 22d. inst. arrived The dean Commodore in 5 days from Toulon  After much difficulty on The part of The 

dey, The Commodore Koefeld has Setled The difficulties of The deys last July Claim On The following Terms, 

Viz.
					
						
							To The dey...... 
							55
							Thsd. dollars
						
						
							To 3 aids Chiefe mate Second and Coasting Pilot 5 Thsd. Each is.....
							15
							
						
						
							The Pilot directory gains on The bills.................
							 5
							
						
						
							200 Barrels of powder at 25 dollars Each is............ 
							 5
							
						
						
							
							80
							Thsd. dollars.
						
					
					Add to This The loss of trade for 9 Months, besides The Bribes given in The run of that time Occasionally to 

keep The dey from Eating Stockfish  This business or system of The different powers in acquiscing to The 

Extra Claims of Barbary must The result be Very visiably Seen by you.
					I hope The Vessel with Stores will Shortly arrive.  The dey frequently makes enquiries on that Subject.  Sir, I am 

respectfully your most obdt. Servt.
					
						Richd. OBrien
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
